DREYFUS MUNICIPAL FUNDS, INC. DREYFUS BASIC MUNICIPAL MONEY MARKET FUND Ticker: DBNXX DREYFUS BASIC NEW JERSEY MUNICIPAL MONEY MARKET FUND Ticker: DBJXX STATEMENT OF ADDITIONAL INFORMATION JANUARY 1, 2011 AS REVISED SEPTEMBER 23, 2011 This Statement of Additional Information, which is not a prospectus, supplements and should be read in conjunction with the current Prospectus of Dreyfus BASIC Municipal Money Market Fund (“Money Market Fund”), and Dreyfus BASIC New Jersey Municipal Money Market Fund (“New Jersey
